DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Domestic Priority
The Applicant, in Application Data Sheet filed on February 23, 2021, has requested claim benefit, under 35 U.S.C. 119(e), 120, 121, or 365(c), from the previously filed patent applications including 16/694,078 filed on November 25, 2019, now US. Patent No. 10,966,018 B2, and 15/833,045 filed on December 6, 2017, now US. Patent No. 10,524,046 B2. However, a closed examination found that the claimed feature "a transceiver” and “in communication with the control circuitry, wherein the control circuitry receives a first signal from a first sensor in or proximate to a first of the plurality of voice pickup areas via the transceiver” as recited in claim 2-4, and similarly “receiving a first signal from a first sensor in or proximate to a first of the plurality of voice pickup areas via the transceiver” as recited in claims 12-14 were not disclosed in the parent applications 16/694,078 and 15/833,045, for example, the application 16/694,078 merely and broadly disclosed “In response to the sensor detecting the relative location of the user, the multi-directional microphone array may activate a direction setting associated with the one of the plurality of voice pickup areas. (para 12, USPGPub 20200092640 A1, hereinafter)”, “In response to the one of the plurality of sensors detecting the relative location of the user, the control panel may identify one of the plurality of multi-directional microphone arrays for which one of the respective plurality of voice pickup areas is closest to or within range of the relative location of the user and may send the relative location to the one of the plurality of multi-directional microphone arrays. (para 16)”, “In response to the one of the plurality of sensors 22 detecting the relative location of the user U, the control panel 32 may identify one of the plurality of multi-directional microphone arrays 26 for which one of a respective plurality of voice pickup areas is proximate to the relative location of the user U and may send the relative location to the one of the plurality of multi-directional microphone arrays. (para 22)”, etc., and there is no “transceiver” to be disclosed. Similarly in the application 15/833,045. Therefore, the parent applications above failed to disclose the claimed features about "transceiver” above (note: it is well-known in the art that a transceiver is dedicated and integrated circuitry or chip being functioning in transmitting a signal and receiving a signal through the circuitry) as recited in claims 2-4 and claim 12-13 and thus, the claims 2-4 and 12-13 in the current application fail to have domestic benefits from the parent applications.

Specification
Specification failed to disclose the claimed features “an transceiver” and related functions as recited in claims 2-4 and 12-14.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the steps of method including “associating each of a plurality of microphones of a multi-directional microphone array with a respective one of …; communicating with the multi-directional microphone array via control circuitry” for “receive … identify a location of a user relative to the multi-directional microphone array; … transmitting, via the control circuitry, instructions to the multi-directional microphone array to enter a first microphone setting; … detecting … a wakeup sound …; entering an active listening mode at the multi-directional microphone array” as recited in claim 11 and similar in claim 1, and “a transceiver in communication with the control circuitry, … the control circuitry receives a first signal from a first sensor … via the transceiver” as recited in claims 2-4 and 12-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Objections
Claims 2-10 are objected to because of the following informalities: 
Claim 2 recites “The system of claim 1” which should be -- The security or home automation system of claim 1-- for clarification. Claims 3-10 are objected due to the similar deficiet feature as recited in claims 3-10.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-5, 9-11 of U.S. Patent No. 10,966,018 B2 and in view of reference Oliaei (US 20160249132 A1, IDS). The claims 1-5, 9-11 of the U.S. Patent No. Patent No. 10,966,018 B2 teaches all the elements of claim 1-20, except “wherein the control circuitry is configured to receive information identifying a location of a user relative to the multi-directional microphone array” as recited in claim 1, similar in claim 11, “a transceiver in communication with the control circuitry, wherein the control circuitry receives a first signal from a first sensor in or proximate to a first of the plurality of voice pickup areas via the transceiver” and “the first signal comprises the information identifying the location of the user relative to the multi-directional microphone array”, as recited in claims 2-3, and similar to claims 12-13. Oliaei teaches these features by disclosing a transceiver (sensor hub 110 in fig. 4) in communication with the control circuitry (codec 310, AP 130 and communicating with the sensor hub 110 in fig. 4), wherein the control circuitry receives a first signal from a first sensor (sensors 205 in fig. 4 and receiving signal from the sensor 205 by the sensor hub 110 in fig. 4) in or proximate to a first of the plurality of voice pickup areas via the transceiver (the sensors are proximity sensor, a range sensor, etc.; an area closing to the user’s mouth and sound from the user picked by the microphone 122, 124, para 38) and wherein the first signal comprises the information identifying the location of the user relative to the multi-directional microphone array (coordinate information outputted from the sensor hub 110 representing the location of the device with respect to the sound source, or determine a location, coordinates, etc., of a sound source to the device, para 15-17) and wherein for benefits of achieving a more accurate sound source localization with a simple algorithm and computation (para 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the transceiver and wherein the transceiver being in communication with the control circuitry, wherein the control circuitry receives the first signal from the first sensor in or proximate to the first of the plurality of voice pickup areas via the transceiver and the first signal comprises the information identifying the location of the user relative to the multi-directional microphone array, as taught by Oliaei, to the system, as taught by claims 1-5, 9-11 of U.S. Patent No. 10,966,018 B2, for the benefits discussed above. An example is listed below and rest of the claims would have been obvious each other for the similar reason:
Claim(s) in the current application
Conflicting claim(s) in patent application No. 12/431,903
1. A security or home automation system comprising: a multi-directional microphone array that includes a plurality of microphones each of which corresponds to a respective one of a plurality of voice pickup areas; and control circuitry in communication with the multi-directional microphone array, wherein the control circuitry is configured to receive information identifying a location of a user relative to the multi-directional microphone array, wherein, after receiving information identifying the location of the user relative to the multi-directional microphone array, the control circuitry is configured to transmit instructions to the multi-directional microphone array to enter a first microphone setting, wherein, after entering the first microphone setting, the multi-directional microphone array is configured to detect a wakeup sound at the multi-directional microphone array, and wherein, responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, the multi-directional microphone array is configured to enter an active listening mode at the multi-directional microphone array.

4. The system of claim 3, wherein the first signal is indicative of the first sensor detecting the user in the first of the plurality of voice pickup areas.

7. The system of claim 1, wherein the first microphone setting comprises activation of a first microphone of the plurality of microphones.

9. The system of claim 1, wherein the control circuitry uses the information identifying the location of the user relative to the multi-directional microphone array to configure the first microphone setting.

10. The system of claim 9, wherein the first microphone setting includes activation of a first microphone of the plurality of microphones corresponding to a first voice pickup area of the plurality of voice pickup areas.

2. The system of claim 1, further comprising: a transceiver in communication with the control circuitry, wherein the control circuitry receives a first signal from a first sensor in or proximate to a first of the plurality of voice pickup areas via the transceiver.

3. The system of claim 2, wherein the first signal comprises the information identifying the location of the user relative to the multi-directional microphone array.

5. The system of claim 1, wherein each of the plurality of microphones is capable of detecting sound from a respective one of a plurality of directions surrounding the multi-directional microphone array.

6. The system of claim 1, wherein the wakeup sound includes a voice command of the user.



8. The system of claim 1, wherein, responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, the multi-directional microphone array directs a beamforming function of a first of the plurality of microphones towards a first of the plurality of voice pickup areas.



11. A method comprising: associating each of a plurality of microphones of a multi-directional microphone array with a respective one of a plurality of voice pickup areas; communicating with the multi-directional microphone array via control circuitry that receives information identifying a location of a user relative to the multi-directional microphone array; after receiving information identifying the location of the user relative to the multi-directional microphone array, transmitting, via the control circuitry, instructions to the multi-directional microphone array to enter a first microphone setting; after entering the first microphone setting, detecting, via the multi-directional microphone array, a wakeup sound at the multi-directional microphone array; and responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, entering an active listening mode at the multi-directional microphone array.

14. The method of claim 13, wherein the first signal is indicative of the first sensor detecting the user in the first of the plurality of voice pickup areas.

16. The method of claim 11, wherein the wakeup sound includes a voice command of the user.

17. The system of claim 11, wherein entering the first microphone setting comprises activating a first microphone of the plurality of microphones.

19. The system of claim 11, wherein the information identifying the location of the user relative to the multi-directional microphone array is used to configure the first microphone setting.

20. The system of claim 19, wherein the first microphone setting includes activation of a first microphone of the plurality of microphones corresponding to a first voice pickup area of the plurality of voice pickup areas.

12. The method of claim 11, further comprising: receiving a first signal from a first sensor in or proximate to a first of the plurality of voice pickup areas via the transceiver.

13. The method of claim 12, wherein the first signal comprises the information identifying the location of the user relative to the multi-directional microphone array.

15. The method of claim 11, wherein each of the plurality of microphones is capable of detecting sound from a respective one of a plurality of directions surrounding the multi-directional microphone array.

18. The system of claim 11, wherein, responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, directing, via the multi-directional microphone array, a beamforming function of a first of the plurality of microphones towards a first of the plurality of voice pickup areas.

 
1. A system comprising: a multi-directional microphone array that includes a plurality of microphones each of which corresponds to a respective one of a plurality of voice pickup areas; and control circuitry in communication with the multi-directional microphone array; wherein the control circuitry receives a first signal from a first sensor in or proximate to a first of the plurality of voice pickup areas, the first signal indicative of the first sensor detecting a user in the first of the plurality of voice pickup areas, wherein, responsive to the first signal, the control circuitry transmits a second signal to the multi-directional microphone array with instructions to activate a first of the plurality of microphones corresponding to the first of the plurality of voice pickup areas to enhance speech recognition by the multi-directional microphone array within the first of the plurality of voice pickup areas, wherein, responsive to the second signal, the multi-directional microphone array activates the first of the plurality of microphones, wherein, after activation of the first of the plurality of microphones, the multi-directional microphone array detects a wakeup command from the first of the plurality of voice pickup areas, and wherein, responsive to the wakeup command from the first of the plurality of voice pickup areas, the multi-directional microphone array enters an active listening mode for the first of the plurality of voice pickup areas.


4. The system of claim 1 wherein the multi-dimensional microphone array activates a direction setting of the multi-dimensional microphone array based on a relative location of the user within a second of the plurality of voice pickup areas.





















2. The system of claim 1 wherein each of the plurality of microphones is capable of detecting sound from a respective one of a plurality of directions surrounding the multi-directional microphone array.

3. The system of claim 2 wherein the sound includes a voice command of the user.




5. The system of claim 1 wherein, responsive to the second signal, the multi-directional microphone array directs a beamforming function of the first of the plurality of microphones towards the first of the plurality of voice pickup areas.





9. A method comprising: associating each of a plurality of microphones of a multi-directional microphone array with a respective one of a plurality of voice pickup areas; communicating with the multi-directional microphone array via control circuitry that receives a first signal from a sensor in or proximate to a first of the plurality of voice pickup areas, the first signal indicative of the sensor detecting a user in the first of the plurality of voice pickup areas; responsive to the first signal, transmitting a second signal to the multi-directional microphone array via the control circuitry, the second signal including instructions to activate a first of the plurality of microphones corresponding to the first of the plurality of voice pickup areas to enhance speech recognition by the multi-dimensional microphone array within the first of the plurality of voice pickup areas; responsive to the second signal, activating the first of the plurality of microphones; after activation of the first of the plurality of microphones, detecting a wakeup command from the first of the plurality of voice pickup areas; and responsive to the wakeup command from the first of the plurality of voice pickup areas, entering an active listening mode for the first of the plurality of voice pickup areas.
































10. The method of claim 9 wherein each of the plurality of microphones is capable of detecting sound from a respective one of a plurality of directions surrounding the multi-directional microphone array.

11. The method of claim 9 further comprising: responsive to the second signal, directing a beamforming function of the first of the plurality of microphones towards the first of the plurality of voice pickup areas.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “responsive to detecting the wakeup command” and wherein “the wakeup command” has an insufficient antecedent basis for the limitation and causes confusing because it is unclear what “the wakeup command” is and what “detecting the wakeup command” is and it is unclear how “responsive to” “detecting the wakeup command” is performed and thus, renders claim indefinite. Claims 2-10 are rejected due to the dependencies to claim 1.
Claim 11 is rejected for the at least similar reasons described in claim 1 above since claim 11 recited the similar deficient features as recited in claim 1 above. Claims 12-20 are rejected due to the dependencies to claim 11.
Claim 2 further recites “a first of the plurality of voice pickup areas” which is confusing about “a first of” because it is unclear whether “a first” area or “a first” group of areas from “the plurality of voice pickup areas” and thus, further renders claim indefinite. Claims 3-4 are rejected due to the dependencies to claim 2. Claims 3-4 are rejected due to the dependencies to claim 2.
Claim 8 is rejected for the at least similar reason as described in claim 2 above since claim 8 recites the similar deficient feature as recited in claim 2, for example, claim 8 further recites “a first of the plurality of microphones towards a first of the plurality of voice pickup areas”. Claim 8 further recites “the wakeup command” which has an insufficient antecedent basis for the limitation in claim 8, which causes confusing because it is unclear what “the wakeup command” is and it is unclear how “detecting the wakeup command” is performed and thus, further renders claim indefinite. Claim 18 is rejected for the at least similar reason as described in claim 8 above since claim 18 recites the similar deficient feature as recited in claim 8.
Claim 12 further recites “the transceiver” which has an insufficient antecedent basis for the limitation in claim 12 and causes confusing because it is unclear what “the transceiver” is and it is unclear how “receiving a first signal from a first sensor … via the transceiver” is performed and thus, renders claim indefinite. Claim 12 is further rejected for the at least similar reason as described in claim 2 above since claim 12 recites the similar deficient feature as recited in claim 2. Claims 13-14 are rejected due to the dependencies to claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Schyndel et al. (US 5940118 A) and in view of reference Fitzgerald et al. (US 20160134966 A1, hereinafter Fitz).
Claim 1:  Van Schyndel teaches a security or home automation system (title, abstract, ln 1-8, a system in fig. 1, including conferencing audio systems having a room and microphones, col 1, ln 56-64) comprising: 
a multi-directional microphone array (steerable microphone system 60 in fig. 1) that includes a plurality of microphones (e.g., PanasonicTM WM-062 capsule microphones, col 4, ln 35-38) each of which corresponds to a respective one of a plurality of voice pickup areas (conference room, several microphones with more than one talkers, one microphone having strongest signal is taken for the signal processing, others turned off, col 1, ln 56-64, and thus, inherently, each of microphones corresponding to a dedicated pickup area for individual conference attendee); and 
control circuitry (including optical talker location computer 50 in fig. 1) in communication with the multi-directional microphone array (sending the coordinates to the steerable microphone system 60 in fig. 1), 
wherein the control circuitry is configured to receive information (processed image signal from a centre video camera 30, off centre video camera 40 via a frame grabber card and performing image processing in fig. 1, col 4, ln 20-30, col 5, ln 32-34) identifying a location of a user relative to the multi-directional microphone array (used for calculating coordinates of the talker, including a relative location to the microphone array, col 7, ln 46-58),
wherein, after receiving information identifying the location of the user relative to the multi-directional microphone array, the control circuitry is configured to transmit instructions to the multi-directional microphone array (outputting the coordinates of the talker to the steerable microphone system from the optical talker location computer 50 in fig. 1 or coordinates of imminent talkers, col 7, ln 27-34) to enter a first microphone setting (steering to the microphone beam to the coordinates of the current talker at step 320 and/or towards all new imminent talkers at step 330 in fig. 3).
However, Van Schyndel does not explicitly teach a wakeup sound and wherein, after entering the first microphone setting, the multi-directional microphone array is configured to detect the wakeup sound at the multi-directional microphone array, and wherein, responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, the multi-directional microphone array is configured to enter an active listening mode at the multi-directional microphone array.
Fitz teaches an analogous field of endeavor by disclosing a microphone array system (title and abstract, ln 1-5 and a system in fig. 1) and wherein a wakeup sound is disclosed (a wakeup command is detected by a microphone 102 of the microphone array in wireless device, para 3, para 20) and a first microphone setting is disclosed (the microphone 102 in high power mode and other microphones 104-108 in low power mode, called as low power of the device, para 20), and wherein, after entering the first microphone setting (the microphone 102 in high power and others in low power discussed above), the multi-directional microphone array is configured to detect the wakeup sound at the multi-directional microphone array (one of the microphones 102-108, e.g., the microphone 102 is used to receive and detect input sound level as trigger of a wakeup command 150, para 20, or detecting a noise level lower than a threshold, para 25), and wherein, responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, the multi-directional microphone array is configured to enter an active listening mode at the multi-directional microphone array (instructing logic circuitry within the other microphones 104-108 via the common bus 120 to transit from low power mode to a high power mode by receiving the generated wakeup command 150, para 20, i.e., active mode to ready and to sense the sound around the microphone, para 19-20) for benefits of improving a way for saving power in simpler and faster way by reducing communication to/from the central processor and power-up latency (para 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the wakeup sound and the first microphone setting and wherein, after entering the first microphone setting, the multi-directional microphone array is configured to detect the wakeup sound at the multi-directional microphone array, and wherein, responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, the multi-directional microphone array is configured to enter the active listening mode at the multi-directional microphone array, as taught by Fitz, to the multi-directional microphone array in the security or home automation system, as taught by Van Schyndel, for the benefits discussed above.
Claim 11 has been analyzed and rejected according to claim 1 above.
Claim 6: the combination of Van Schyndel and Fitz further teaches, according to claim 1 above, wherein the wakeup sound includes a voice command of the user (Fitz, the acoustic input sounds including speech for a smartphone, para 2, 4 and inherency including the user’s speech for the smartphone).
Claim 7: the combination of Van Schyndel and Fitz further teaches, according to claim 1 above, wherein the first microphone setting comprises activation of a first microphone of the plurality of microphones (Fitz, the first microphone at high power mode, para 20).
Claim 8: the combination of Van Schyndel and Fitz further teaches, according to claim 1 above, wherein, responsive to detecting the wakeup command at the multi-directional microphone array and while in the first microphone setting, the multi-directional microphone array directs a beamforming function of a first of the plurality of microphones towards a first of the plurality of voice pickup areas (Van Schyndel, activating and steering beam in the direction of the current talker and/or imminent talkers, while location of the current talker and imminent talkers are determined, col 8, 62-67 and col 9, ln 1-3, and Fitz, the acoustic input sound including the speech at the microphone 102 is detected to generate wakeup command so that all other microphones 104-108 enter the active mode, para 19).
Claim 9: the combination of Van Schyndel and Fitz further teaches, according to claim 1 above, wherein the control circuitry uses the information identifying the location of the user relative to the multi-directional microphone array to configure the first microphone setting (Van Schyndel, steering to the microphone beam to the coordinates of the current talker at step 320 and/or towards all new imminent talkers at step 330 in fig. 3 and the discussion in claim 1 above).
Claim 10: the combination of Van Schyndel and Fitz further teaches, according to claim 9 above, wherein the first microphone setting includes activation of a first microphone of the plurality of microphones corresponding to a first voice pickup area of the plurality of voice pickup areas (Van Schyndel, steering to the microphone beam to the coordinates of the current talker at step 320 and/or towards all new imminent talkers at step 330 in fig. 3 and the discussion in claim 1 above, and Fitz, at low power mode, the microphone 102 at high power mode to receive acoustic input sound for generating wakeup command, and the acoustic input sound including speech, para 4, and others 104-108 are in sleep or low power mode, para 20).
Claim 16 has been analyzed and rejected according to claims 11, 6 above.
Claim 17 has been analyzed and rejected according to claims 11, 7 above.
Claim 18 has been analyzed and rejected according to claims 11, 8 above.
Claim 19 has been analyzed and rejected according to claims 11, 9 above.
Claim 20 has been analyzed and rejected according to claims 19, 10 above.

Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Van Schyndel (above) and in view of references Fitz (above) and Oliaei (US 20160249132 A1).
Claim 2: the combination Van Schyndel and Fitz teaches all the elements of claim 2, including wherein the control circuitry receives a first signal from a first sensor in or proximate to a first of the plurality of voice pickup areas (from the cameras 30, 40, col 4, ln 20-30, col 5, ln 32-34, the discussion in claim 1 above), except a transceiver in communication with the control circuitry, wherein the control circuitry receives a first signal from a first sensor in or proximate to a first of the plurality of voice pickup areas via the transceiver.
Oliaei teaches an analogous field of endeavor by disclosing a microphone system (title and abstract, ln 1-17, a microphone signal in fig. 4) and wherein a transceiver is disclosed (sensor hub 110 in fig. 4) in communication with a control circuitry (codec 310, AP 130 and communicating with the sensor hub 110 in fig. 4), wherein the control circuitry receives a first signal from a first sensor (sensors 205 in fig. 4 and receiving signal from the sensor 205 by the sensor hub 110 in fig. 4) in or proximate to a first of the plurality of voice pickup areas via the transceiver (the sensors are proximity sensor, a range sensor, etc.; an area closing to the user’s mouth and sound from the user picked by the microphone 122, 124, para 38) and wherein the first signal comprises the information identifying the location of the user relative to the multi-directional microphone array (coordinate information outputted from the sensor hub 110 representing the location of the device with respect to the sound source, or determine a location, coordinates, etc., of a sound source to the device, para 15-17) for benefits of achieving a more accurate sound source localization with a simple algorithm and computation (para 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the transceiver and wherein the transceiver being in communication with the control circuitry, wherein the control circuitry receives the first signal from the first sensor in or proximate to the first of the plurality of voice pickup areas via the transceiver and the first signal comprises the information identifying the location of the user relative to the multi-directional microphone array, as taught by Oliaei, to the control circuitry receiving the first signal from the first sensor in or proximate to the first of the plurality of voice pickup areas in the security or home automation system, as taught by the combination of Van Schyndel and Fitz, for the benefits discussed above.
Claim 3: the combination of Van Schyndel, Fitz, and Oliaei further teaches, according to claim 2 above, wherein the first signal comprises the information identifying the location of the user relative to the multi-directional microphone array (Van Schyndel, image signal from the cameras 30, 40 in fig. 1, col 4, ln 20-30, col 5, ln 32-34 and used for calculating coordinates of the talker, including a relative location to the microphone array, col 7, ln 46-58 and the discussion in claim 1 above, and Oliaei, coordinate information outputted from the sensor hub 110 representing the location of the device with respect to the sound source, or determine a location, coordinates, etc., of a sound source to the device, para 15-17).
Claim 4: the combination of Van Schyndel, Fitz, and Oliaei further teaches, according to claim 3 above, wherein the first signal is indicative of the first sensor detecting the user in the first of the plurality of voice pickup areas (Van, Schyndel, including the talker and/or imminent talkers, and the discussion in claim 1 above, i.e., the user detected and Oliaei, location of the sound source, including voice of the user of the device, para 23).
Claim 12 has been analyzed and rejected according to claims 11, 2 above.
Claim 13 has been analyzed and rejected according to claims 12, 3 above.
Claim 14 has been analyzed and rejected according to claims 13, 4 above.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Schyndel (above) and in view of references Fitz (above) and Ferren et al. (US 20030117486 A1, hereinafter Ferren).
Claim 5: the combination of Van Schyndel and Fitz teaches all the elements of claim 5, according to claim 1 above, including each of the plurality of microphones corresponds to  the respective one of a plurality of voice pickup areas (microphones in a conference room, with more than one talkers, one microphone having strongest signal is taken for the signal processing, others turned off, col 1, ln 56-64, and the discussion in claim 1 above), except wherein each of the plurality of microphones is capable of detecting sound from a respective one of a plurality of directions surrounding the multi-directional microphone array.
Ferren teaches an analogous field of endeavor by disclosing microphone array system (title and abstract, ln 1-12 and a system in fig. 2) and wherein a plurality of microphones in multi-directional microphone array is disclosed (a plurality of microphones 210 arrayed, para 42) and wherein each of plurality of microphones in the multi-directional microphone array is capable of detecting sound from a respective one of a plurality of directions surrounding the multi-directional microphone array (capturing an individual speech by one of the microphones 210 in fig. 2, para 42 and passing audio activity vector 270 to CPU 1000 based on relative intensity of audio from corresponding microphone, para 44) for benefits of achieving an efficient application of the audio signal processing and transmission in a simple, intuitive with less computer literacy (para 15-16) and a natural and meaningful interaction between talkers (para 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein each of the plurality of microphones is capable of detecting sound from the respective one of the plurality of directions surrounding the multi-directional microphone array, as taught by Ferren, to the plurality of microphones in the multi-directional microphone array in the security or home automation system, as taught by the combination of Van Schyndel and Fitz, for the benefits discussed above.
Claim 15 has been analyzed and rejected according to claims 11, 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654